Citation Nr: 0823382	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  05-16 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The appellant served in the Army National Guard from August 
1976 to July 1997.  That service included several periods of 
active duty for training.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2004 rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied service connection for a low back 
disorder.  The Board returned the claim for additional 
development in March and December 2007.


FINDING OF FACT

The appellant is not shown to have a low back disorder that 
is causally or etiologically related to service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the appellant's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the appellant dated in December 2003, June 2005 and March 
2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the appellant's appeal.  

The appellant seeks service connection for a low back 
disability.  At his March 2008 hearing, the appellant 
testified that he first injured his back when he fell out of 
the back of a truck during training.  The appellant also 
testified that following the injury he took medication to 
deal with the pain.  

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases, 
such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury incurred in service alone is 
not enough.  There must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a current low back disorder.  A VA 
examination dated in April 2007 indicates that following x-
ray and physical examinations the appellant was given 
diagnoses of lumbar degenerative disk disease (DDD), moderate 
and lumbar spondylosis.  VA treatment records dated in July 
2005 note a diagnosis of degenerative joint disease (DJD) L5-
S1.  A private medical treatment record dated in July 2004 
notes impressions of right lumbar facet disease, bilateral L5 
radiculitis, lumbar DDD per MRI, and low back pain.  

The record also reflects that the appellant has a long 
history of low back injuries.  A May 1992 private medical 
treatment record associated with an apparent Workman's 
Compensation claim filed by the appellant indicates that the 
appellant injured his lumbosacral area while lifting a roll 
of material weighing 60 pounds.  A diagnosis of severe 
lumbosacral strain was given.  A private medical record dated 
in 1993 notes that the appellant was still complaining of 
back pain that started in May 1992.  There is no indication, 
or even allegation by the appellant, that this injury 
occurred during service.

An annual medical certificate, which appears to have been 
completed for service, notes that the appellant indicated 
that he had been hospitalized or had surgery due to an April 
1993 automobile accident in which he injured his back.  There 
is no indication, or even allegation by the appellant, that 
this injury occurred during service.

A private medical opinion dated in January 1994 notes that 
the appellant had injured his back in an automobile accident 
in December 1993, and a final diagnosis of acute lumbar 
strain was given.  There is no indication, or even allegation 
by the appellant, that this injury occurred during service.

Private medical records indicate that in April 1999 the 
appellant fell off a building and underwent surgery on his 
right hip.  A March 2000 private treatment record notes that 
the appellant had increased back pain approximately one month 
after surgery.  Likewise, a December 2003 private treatment 
report notes that the appellant complained of right-sided low 
back pain and that the history of the present illness 
involves pain since falling 30 feet from a building and 
suffering a fractured right femur.  There is no indication, 
or even allegation by the appellant, that the April 1999 
injury occurred during service.

The next issue is whether there are any in-service injuries 
to appellant's low back.  Service treatment records indicate 
that in June 1986, during a period of active duty training, 
the appellant tripped on the tailgate strap of a truck while 
dismounting.  He was diagnosed with a probable low back 
strain/blunt trauma, given medications, and ordered to bed-
rest for observation, which continued throughout the day.  
Service treatment records dated in April 1989 indicate that 
the appellant complained of lower back pain and was 
transported to an urgent care center for further treatment.  
Later in April and June 1989 the appellant was again given 
diagnoses of a lumbosacral strain and lower lumbar strain, 
respectively.  A February 1995 medical examination notes that 
the appellant reported that he did not then have, nor did he 
ever have, recurrent back pain.  However, during the same 
examination a clinical evaluation found that the appellant 
had an abnormal spine, other musculoskeletal.

Regardless of the fact that the appellant had an in-service 
injury to his lower back, there is simply no competent 
medical evidence that the appellant's current low back 
disorder is related to his in-service injury.  

In this regard a VA examination was conducted in April 2007.  
The examiner indicated that he reviewed the appellant's 
claims file, and conducted a physical examination and x-rays 
of the appellant's back.  The examiner specifically noted the 
appellant's June 1986 in-service back injury and his 
corresponding diagnosis.  The examiner noted a December 1993 
car accident that resulted in the appellant being diagnosed 
with an acute lumbar strain, and several injuries that he 
sustained at his place of employment aggravating his back.  
It was also noted that the appellant reported falling off of 
a roof from about 30 feet in 1999, which resulted in a right 
hip fracture.  As noted above, the appellant was diagnosed 
with lumbar DDD, moderate, and lumbar spondylosis.  The 
examiner opined that it is not possible to ascertain or 
determine with any degree of medical certainty whether or not 
the appellant's injuries sustained on active duty in 1986 are 
related to his current back disability.  It was also noted 
that the medical record is somewhat conflicting in terms of 
the consistency of his back complaints as there are some 
examinations dated post-injury in 1986 that show no problems 
with recurrent back pain, but that the patient says he has 
had fairly consistent back pain since 1986.  Likewise, it was 
noted that x-ray and MRI findings suggest chronic type 
problems which seem to indicate an ongoing process as opposed 
to something that is related to a specific acute incident.

Based on this record, the Board finds that the favorable 
evidence consists of the appellant's contention that his 
current low back disorder is related to an injury during 
service.  However, the Board also finds that the unfavorable 
evidence in this case outweighs the favorable.  Although the 
appellant has argued that his current diagnoses are related 
to a back injury that occurred during service, this is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Though the 
appellant's lay assertions have been considered, they do not 
outweigh the evidence of record which shows that there is no 
competent medical evidence relating the appellant's current 
diagnoses with an injury during service.  Furthermore, after 
reviewing the appellant's claims file, the April 2007 VA 
examiner was of the opinion that it is not possible to 
ascertain with any degree of medical certainty whether or not 
the appellant's in-service injuries are related to his 
current back disability.  A competent medical expert makes 
this opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, any 
conclusion as to a nexus to service would be too speculative 
to form a basis upon which service connection may be 
established.  The Board also notes that the appellant had 
several significant injuries to his lower back following the 
in-service lower back injury discussed above. Given this 
record, the Board concludes that the medical evidence is 
against the claim.  

Given the medical evidence against the claim, for the Board 
to conclude that the appellant's disorder had its origin 
during service in these circumstances would be speculation, 
and the law provides that service connection may not be based 
on resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The appellant was advised of the need to submit medical 
evidence demonstrating a nexus between a current disability 
and service by way of letters from the RO to him, but he has 
failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
appellant was clearly advised of the need to submit medical 
evidence of a relationship between the current disability and 
an injury, disease or event in service.  While the appellant 
is clearly of the opinion that his current back disorder is 
related to service, as a lay person, the appellant is not 
competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board concludes that service connection for 
residuals of a back injury is not established in the absence 
of competent medical evidence demonstrating a relationship 
between a current disorder and service.


ORDER

Service connection for a low back disorder is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


